DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 29 June 2022, with respect to the rejection(s) of claims 14 and 22 (whose features have now been incorporated into claims 1, 19, and 20) under the 35 USC § 103 rejection that included Cudak et al. (U.S. Patent Application Publication 2014/0189735) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference (Rehman (U.S. Patent Application Publication 2019/0180790)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application Publication 2020/0097731) in view of Son et al. (U.S. Patent Application Publication 2003/0067886) in view of Rehman (U.S. Patent Application Publication 2019/0180790).
Regarding claim 1, Gupta et al. discloses a method comprising: receiving, by a processing system including at least one processor, a command from a user via an input device to present a visual media on a display device (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline); retrieving, by the processing system, a progress bar associated with the visual media, wherein the progress bar comprises a plurality of sections, and where each section of the plurality of sections corresponds to one scene of a plurality of scenes of the visual media, and wherein the each section visually indicates a type of content contained in the one scene, a location of the one scene in the visual media, and a duration of the one scene (Fig. 5A – colors and patterns shown on the timeline; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content); presenting, by the processing system, the visual media on the display device (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline); and displaying, by the processing system, the progress bar on the display device in a manner that is time-synchronized to the visual media (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline), wherein the displaying is performed when a change in the type of content is coming up in the visual media and wherein the progress bar is hidden at other times (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline – colors and patterns shown on the timeline; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content; the timeline is not always shown).  However, Gupta et al. fails to disclose wherein the displaying the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times, wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content.
Referring to the Son et al., Son et al. discloses a method comprising: displaying the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times (paragraph [0039] – the guide bar can be automatically displayed in the process of reproducing the video signal or real-time broadcast – otherwise, the guide bar can be displayed only when the system judges that it is required or the user selects it – display of the guide bar depends on the system designer – for example, the guide bar can be automatically displayed in the process of recording or reproducing a video signal or during real-time broadcast, changed into an icon form after a lapse of predetermined time, and then displayed again on the TV screen according to the judgement of the system or when the user selects the icon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had displayed the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times as disclosed by Son et al. in the method disclosed by Gupta et al. in order prevent the guide bar from covering up content the whole time during the presentation of the visual media.  However, Gupta et al. in view of Son et al. fails to disclose wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content.
Referring to the Rehman reference, Rehman et al. discloses a method comprising: displaying the progress bar on the display device (Fig. 2; paragraph [0033] – Fig. 2 shows a timeline 200 that can be implemented in the graphical user interface GUI – the timeline 200 can have a plurality of identifiers or markers 202, 204, 206 that identify moments), wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content (Fig. 2; paragraphs [0025]-[0030] – the online indexing system can provide the user with one or more legends/keys via the index creation screen that the user can use in indexing the moment on the selected video content – optionally, the legend is a text associated with the action illustrated by the moment in the video content, and the key is a color associated with the action illustrated by the moment in the video content – where the user is an authenticated user (e.g., via a login/password entered to assess the online indexing system), such as a broadcasting company, a set of predefined legends and keys are displayed 110 to the user and the user can select 112 the desired legends and keys (e.g., via an input box on the index creation screen) – where the user is not an authenticated user (e.g., the user does not have a specific account with the online indexing system that they have accessed, the user has accessed the online indexing system for free or as a guest user), the online indexing system does not provide the user with predefined legends/keys – rather the index creation screen can present the user with input boxes via which the user can define 114 the legend and define 116 the legend key – once the legend and legend key have been defined or selected, the selected moment is linked 118 (via the index creation screen) to the legend and legend key that has been defined or selected – the moment index is then saved 120 to a database 122 of the online indexing system; paragraph [0033] – though Fig. 2 shows three identifiers 202, 204, 206, one of skill in the art will recognize that the timeline can have fewer or more identifiers – where several moments are close together, the identifier, such as identifier 206 can have elongated strip or generally oval shape – the identifiers 202, 204, 206 can optionally have the same shape, such as a circular shape – other shapes ae possible (e.g., square, triangular) – the identifiers 202, 204, 206 can optionally have a different color depending on the type of action or event associated with the moment – though not shown, the GUI can have a legend, optionally near the timeline, to readily identify the type of action or event that is associated with each color for the identifiers – optionally, once the identifiers are coded to the video, the identifier remains on the timeline that is shown by the GUI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a key that maps the type of content to a visual indicator that is configurable by the user and wherein the progress bar is configured to display the visual indicator as disclosed by Rehman in the method disclosed by Gupta et al. in view of Son et al. in order to provide better video content insight and allow for ease in consuming specific moments in a video content.  
Regarding claim 2, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the plurality of sections is ordered in the progress bar according to an order in which the plurality of scenes occur in the visual media (Gupta et al.: Fig. 4 – the key moments of the multimedia content are identified based on the average weighted score which is plotted for the entire timeline of the multimedia content (paragraph [0125]); Figs. 5A and 5B – examples of representation of the plurality of key moments in the multimedia content based on the navigational behavior of the user (paragraph [0127]); as can be seen from these figures, the sections are ordered in the progress bar in the order in which they occur).
Regarding claim 3, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the each section visually indicates the type of content contained in the one scene by displaying the color that corresponds to the type of content in the key (Gupta et al.: Fig. 5A – colors and patterns shown on the timeline; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content; Rehman: Fig. 2; paragraphs [0025]-[0030] – the online indexing system can provide the user with one or more legends/keys via the index creation screen that the user can use in indexing the moment on the selected video content – optionally, the legend is a text associated with the action illustrated by the moment in the video content, and the key is a color associated with the action illustrated by the moment in the video content – where the user is an authenticated user (e.g., via a login/password entered to assess the online indexing system), such as a broadcasting company, a set of predefined legends and keys are displayed 110 to the user and the user can select 112 the desired legends and keys (e.g., via an input box on the index creation screen) – where the user is not an authenticated user (e.g., the user does not have a specific account with the online indexing system that they have accessed, the user has accessed the online indexing system for free or as a guest user), the online indexing system does not provide the user with predefined legends/keys – rather the index creation screen can present the user with input boxes via which the user can define 114 the legend and define 116 the legend key – once the legend and legend key have been defined or selected, the selected moment is linked 118 (via the index creation screen) to the legend and legend key that has been defined or selected – the moment index is then saved 120 to a database 122 of the online indexing system; paragraph [0033] – Fig. 2 shows a timeline 200 that can be implemented in the graphical user interface GUI – the timeline 200 can have a plurality of identifiers or markers 202, 204, 206 that identify moments - though Fig. 2 shows three identifiers 202, 204, 206, one of skill in the art will recognize that the timeline can have fewer or more identifiers – where several moments are close together, the identifier, such as identifier 206 can have elongated strip or generally oval shape – the identifiers 202, 204, 206 can optionally have the same shape, such as a circular shape – other shapes ae possible (e.g., square, triangular) – the identifiers 202, 204, 206 can optionally have a different color depending on the type of action or event associated with the moment – though not shown, the GUI can have a legend, optionally near the timeline, to readily identify the type of action or event that is associated with each color for the identifiers – optionally, once the identifiers are coded to the video, the identifier remains on the timeline that is shown by the GUI).
Regarding claim 4, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the each section visually indicates the type of content contained in the one scene by displaying the pattern that corresponds to the type of content in the key (Gupta et al.: Fig. 5A – colors and patterns shown on the timeline; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content; Rehman: Fig. 2; paragraphs [0025]-[0030] – the online indexing system can provide the user with one or more legends/keys via the index creation screen that the user can use in indexing the moment on the selected video content – optionally, the legend is a text associated with the action illustrated by the moment in the video content, and the key is a color associated with the action illustrated by the moment in the video content – where the user is an authenticated user (e.g., via a login/password entered to assess the online indexing system), such as a broadcasting company, a set of predefined legends and keys are displayed 110 to the user and the user can select 112 the desired legends and keys (e.g., via an input box on the index creation screen) – where the user is not an authenticated user (e.g., the user does not have a specific account with the online indexing system that they have accessed, the user has accessed the online indexing system for free or as a guest user), the online indexing system does not provide the user with predefined legends/keys – rather the index creation screen can present the user with input boxes via which the user can define 114 the legend and define 116 the legend key – once the legend and legend key have been defined or selected, the selected moment is linked 118 (via the index creation screen) to the legend and legend key that has been defined or selected – the moment index is then saved 120 to a database 122 of the online indexing system; paragraph [0033] – Fig. 2 shows a timeline 200 that can be implemented in the graphical user interface GUI – the timeline 200 can have a plurality of identifiers or markers 202, 204, 206 that identify moments - though Fig. 2 shows three identifiers 202, 204, 206, one of skill in the art will recognize that the timeline can have fewer or more identifiers – where several moments are close together, the identifier, such as identifier 206 can have elongated strip or generally oval shape – the identifiers 202, 204, 206 can optionally have the same shape, such as a circular shape – other shapes ae possible (e.g., square, triangular) – the identifiers 202, 204, 206 can optionally have a different color depending on the type of action or event associated with the moment – though not shown, the GUI can have a legend, optionally near the timeline, to readily identify the type of action or event that is associated with each color for the identifiers – optionally, once the identifiers are coded to the video, the identifier remains on the timeline that is shown by the GUI).
Regarding claim 5, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the each section visually indicates the type of content contained in the one scene by displaying the image that corresponds to the type of content in the key (Gupta et al.: Fig. 5A – colors and patterns shown on the timeline; Fig. 5B – icons; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content; Rehman: Fig. 2; paragraphs [0025]-[0030] – the online indexing system can provide the user with one or more legends/keys via the index creation screen that the user can use in indexing the moment on the selected video content – optionally, the legend is a text associated with the action illustrated by the moment in the video content, and the key is a color associated with the action illustrated by the moment in the video content – where the user is an authenticated user (e.g., via a login/password entered to assess the online indexing system), such as a broadcasting company, a set of predefined legends and keys are displayed 110 to the user and the user can select 112 the desired legends and keys (e.g., via an input box on the index creation screen) – where the user is not an authenticated user (e.g., the user does not have a specific account with the online indexing system that they have accessed, the user has accessed the online indexing system for free or as a guest user), the online indexing system does not provide the user with predefined legends/keys – rather the index creation screen can present the user with input boxes via which the user can define 114 the legend and define 116 the legend key – once the legend and legend key have been defined or selected, the selected moment is linked 118 (via the index creation screen) to the legend and legend key that has been defined or selected – the moment index is then saved 120 to a database 122 of the online indexing system; paragraph [0033] – Fig. 2 shows a timeline 200 that can be implemented in the graphical user interface GUI – the timeline 200 can have a plurality of identifiers or markers 202, 204, 206 that identify moments - though Fig. 2 shows three identifiers 202, 204, 206, one of skill in the art will recognize that the timeline can have fewer or more identifiers – where several moments are close together, the identifier, such as identifier 206 can have elongated strip or generally oval shape – the identifiers 202, 204, 206 can optionally have the same shape, such as a circular shape – other shapes ae possible (e.g., square, triangular) – the identifiers 202, 204, 206 can optionally have a different color depending on the type of action or event associated with the moment – though not shown, the GUI can have a legend, optionally near the timeline, to readily identify the type of action or event that is associated with each color for the identifiers – optionally, once the identifiers are coded to the video, the identifier remains on the timeline that is shown by the GUI).
Regarding claim 6, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the each section visually indicates the duration of the one scene by a size of the each section (Gupta et al.: Fig. 5A – it can be seen each section is shown with its corresponding duration).
Regarding claim 7, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: receiving, by the processing system, a signal via the input device to skip at least one scene of the plurality of scenes, wherein the signal is initiated by an interaction of the user with the progress bar (Gupta et al.: Figs. 5A and 5B; paragraph [0128] – therefore, the user can directly navigate to the desired key moment or skip the negative key moment with the help of the multi-color bar provided along the timeline of the multimedia content; Figs. 6A and 6B; paragraph [0135] – the electronic device 100 determines a segment in the video which is inferred as undesirable, i.e., the negative key moment for the candidate user - further, the electronic device 100 also provides an option to skip the negative key moment and navigate to the next scene of the multimedia content which will appear after the timestamp of the negative key moment; paragraph [0136] – the negative key moment has already elapsed while playing the multimedia content and the user has skipped the negative key moment; paragraph [0057] – in an embodiment, the at least one action comprises fast forwarding the at least one key moment in the multimedia content; paragraph [0058] – the user is required to manually navigate to determine the portions of the multimedia content to be played/avoided).
Regarding claim 8, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claims 1 and 7 including that the method further comprises: skipping, by the processing system, the at least one scene in response to the signal (Gupta et al.: Figs. 5A and 5B; paragraph [0128] – therefore, the user can directly navigate to the desired key moment or skip the negative key moment with the help of the multi-color bar provided along the timeline of the multimedia content; Figs. 6A and 6B; paragraph [0135] – the electronic device 100 determines a segment in the video which is inferred as undesirable, i.e., the negative key moment for the candidate user - further, the electronic device 100 also provides an option to skip the negative key moment and navigate to the next scene of the multimedia content which will appear after the timestamp of the negative key moment; paragraph [0136] – the negative key moment has already elapsed while playing the multimedia content and the user has skipped the negative key moment; paragraph [0057] – in an embodiment, the at least one action comprises fast forwarding the at least one key moment in the multimedia content; paragraph [0058] – the user is required to manually navigate to determine the portions of the multimedia content to be played/avoided).
Regarding claim 9, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claims 1, 7, and 8 including that wherein the skipping comprises fast forwarding through the at least one scene (Gupta et al.: Figs. 5A and 5B; paragraph [0128] – therefore, the user can directly navigate to the desired key moment or skip the negative key moment with the help of the multi-color bar provided along the timeline of the multimedia content; Figs. 6A and 6B; paragraph [0135] – the electronic device 100 determines a segment in the video which is inferred as undesirable, i.e., the negative key moment for the candidate user - further, the electronic device 100 also provides an option to skip the negative key moment and navigate to the next scene of the multimedia content which will appear after the timestamp of the negative key moment; paragraph [0136] – the negative key moment has already elapsed while playing the multimedia content and the user has skipped the negative key moment; paragraph [0057] – in an embodiment, the at least one action comprises fast forwarding the at least one key moment in the multimedia content; paragraph [0058] – the user is required to manually navigate to determine the portions of the multimedia content to be played/avoided).
Regarding claim 15, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: updating, by the processing system, an appearance of the progress bar on the display device as the visual media is presented, so that the appearance of the progress bar on the display device indicates a current scene of the plurality of scenes that is currently being presented on the display device (Gupta et al.: Figs. 5A and 5B – there is a current location indicator shown on the timeline).
Regarding claim 18, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: hiding, by the processing system, the progress bar in response to a request from the user via the input device (Gupta et al.: Fig. 5A – colors and patterns shown on the timeline; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content; the timeline is not always shown).
Regarding claim 19, Gupta et al. discloses a device comprising: a processing system including at least one processor (Figs. 2A-2C); and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: receiving a command from a user via an input device to present a visual media on a display device (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline); retrieving a progress bar associated with the visual media, wherein the progress bar comprises a plurality of sections, and where each section of the plurality of sections corresponds to one scene of a plurality of scenes of the visual media, and wherein the each section visually indicates a type of content contained in the one scene, a location of the one scene in the visual media, and a duration of the one scene (Fig. 5A – colors and patterns shown on the timeline; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content); presenting the visual media on the display device (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline); and displaying the progress bar on the display device in a manner that is time-synchronized to the visual media (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline).  However, Gupta et al. fails to disclose wherein the displaying the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times, wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content.
Referring to the Son et al., Son et al. discloses a device comprising: displaying the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times (paragraph [0039] – the guide bar can be automatically displayed in the process of reproducing the video signal or real-time broadcast – otherwise, the guide bar can be displayed only when the system judges that it is required or the user selects it – display of the guide bar depends on the system designer – for example, the guide bar can be automatically displayed in the process of recording or reproducing a video signal or during real-time broadcast, changed into an icon form after a lapse of predetermined time, and then displayed again on the TV screen according to the judgement of the system or when the user selects the icon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had displayed the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times as disclosed by Son et al. in the device disclosed by Gupta et al. in order prevent the guide bar from covering up content the whole time during the presentation of the visual media.  However, Gupta et al. in view of Son et al. fails to disclose wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content.
Referring to the Rehman reference, Rehman et al. discloses a method comprising: displaying the progress bar on the display device (Fig. 2; paragraph [0033] – Fig. 2 shows a timeline 200 that can be implemented in the graphical user interface GUI – the timeline 200 can have a plurality of identifiers or markers 202, 204, 206 that identify moments), wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content (Fig. 2; paragraphs [0025]-[0030] – the online indexing system can provide the user with one or more legends/keys via the index creation screen that the user can use in indexing the moment on the selected video content – optionally, the legend is a text associated with the action illustrated by the moment in the video content, and the key is a color associated with the action illustrated by the moment in the video content – where the user is an authenticated user (e.g., via a login/password entered to assess the online indexing system), such as a broadcasting company, a set of predefined legends and keys are displayed 110 to the user and the user can select 112 the desired legends and keys (e.g., via an input box on the index creation screen) – where the user is not an authenticated user (e.g., the user does not have a specific account with the online indexing system that they have accessed, the user has accessed the online indexing system for free or as a guest user), the online indexing system does not provide the user with predefined legends/keys – rather the index creation screen can present the user with input boxes via which the user can define 114 the legend and define 116 the legend key – once the legend and legend key have been defined or selected, the selected moment is linked 118 (via the index creation screen) to the legend and legend key that has been defined or selected – the moment index is then saved 120 to a database 122 of the online indexing system; paragraph [0033] – though Fig. 2 shows three identifiers 202, 204, 206, one of skill in the art will recognize that the timeline can have fewer or more identifiers – where several moments are close together, the identifier, such as identifier 206 can have elongated strip or generally oval shape – the identifiers 202, 204, 206 can optionally have the same shape, such as a circular shape – other shapes ae possible (e.g., square, triangular) – the identifiers 202, 204, 206 can optionally have a different color depending on the type of action or event associated with the moment – though not shown, the GUI can have a legend, optionally near the timeline, to readily identify the type of action or event that is associated with each color for the identifiers – optionally, once the identifiers are coded to the video, the identifier remains on the timeline that is shown by the GUI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a key that maps the type of content to a visual indicator that is configurable by the user and wherein the progress bar is configured to display the visual indicator as disclosed by Rehman in the method disclosed by Gupta et al. in view of Son et al. in order to provide better video content insight and allow for ease in consuming specific moments in a video content.  
Regarding claim 20, Gupta et al. discloses a computer-readable medium storing instructions which, when executed by a processing system including at least one processor (Figs. 2A-2C), cause the processing system to perform operations, the operations comprising: receiving a command from a user via an input device to present a visual media on a display device (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline); retrieving a progress bar associated with the visual media, wherein the progress bar comprises a plurality of sections, and where each section of the plurality of sections corresponds to one scene of a plurality of scenes of the visual media, and wherein the each section visually indicates a type of content contained in the one scene, a location of the one scene in the visual media, and a duration of the one scene (Fig. 5A – colors and patterns shown on the timeline; paragraph [0128] – referring to Figs. 5A and 5B, at 502, the at least one key moment which includes the positive key moments, the negative key moments and the neutral key moments are displayed along the timeline of the multimedia content as a multi-color bar – the multi-color bar uses different colors to represent the positive key moments and the negative key moments – further, the color intensity may be varied along the multi-color bar to show the magnitude of the at least one key moment – the magnitude of the at least one key moment is determined based on the average weighed scores – the key moment with a greater magnitude is represented with higher color intensity and the key moment with lower magnitude is represented with lower color intensity – further, the buffered and non-buffered content can also be shown with a different color gradient; paragraph [0132] – at 510, the at least one key moment which includes the positive key moments and the negative key moments are displayed as along the timeline of the multimedia content – further, the unique identifier is provided at a position above the timeline where the key moment appears; paragraph [0133] – at 512, the at least one key moment which includes the positive key moments and the negative key moments are displayed as thumbnails on the multimedia content); presenting the visual media on the display device (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline); and displaying the progress bar on the display device in a manner that is time-synchronized to the visual media (Figs. 2A-2C; Figs. 5A-8B – visual media and timeline).  However, Gupta et al. fails to disclose wherein the displaying the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times, wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content.
Referring to the Son et al., Son et al. discloses a method comprising: displaying the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times (paragraph [0039] – the guide bar can be automatically displayed in the process of reproducing the video signal or real-time broadcast – otherwise, the guide bar can be displayed only when the system judges that it is required or the user selects it – display of the guide bar depends on the system designer – for example, the guide bar can be automatically displayed in the process of recording or reproducing a video signal or during real-time broadcast, changed into an icon form after a lapse of predetermined time, and then displayed again on the TV screen according to the judgement of the system or when the user selects the icon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had displayed the progress bar on the display device within a predefined period of time, and wherein the progress bar is hidden at all other times as disclosed by Son et al. in the method disclosed by Gupta et al. in order prevent the guide bar from covering up content the whole time during the presentation of the visual media.  However, Gupta et al. in view of Son et al. fails to disclose wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content.
Referring to the Rehman reference, Rehman et al. discloses a method comprising: displaying the progress bar on the display device (Fig. 2; paragraph [0033] – Fig. 2 shows a timeline 200 that can be implemented in the graphical user interface GUI – the timeline 200 can have a plurality of identifiers or markers 202, 204, 206 that identify moments), wherein a key that maps the type of content to a visual indicator is configurable by the user, and wherein the progress bar is configured to display the visual indicator that comprises at least one of: a color, a pattern, an image, or a graphic that is selected by the user to represent a specific type of content (Fig. 2; paragraphs [0025]-[0030] – the online indexing system can provide the user with one or more legends/keys via the index creation screen that the user can use in indexing the moment on the selected video content – optionally, the legend is a text associated with the action illustrated by the moment in the video content, and the key is a color associated with the action illustrated by the moment in the video content – where the user is an authenticated user (e.g., via a login/password entered to assess the online indexing system), such as a broadcasting company, a set of predefined legends and keys are displayed 110 to the user and the user can select 112 the desired legends and keys (e.g., via an input box on the index creation screen) – where the user is not an authenticated user (e.g., the user does not have a specific account with the online indexing system that they have accessed, the user has accessed the online indexing system for free or as a guest user), the online indexing system does not provide the user with predefined legends/keys – rather the index creation screen can present the user with input boxes via which the user can define 114 the legend and define 116 the legend key – once the legend and legend key have been defined or selected, the selected moment is linked 118 (via the index creation screen) to the legend and legend key that has been defined or selected – the moment index is then saved 120 to a database 122 of the online indexing system; paragraph [0033] – though Fig. 2 shows three identifiers 202, 204, 206, one of skill in the art will recognize that the timeline can have fewer or more identifiers – where several moments are close together, the identifier, such as identifier 206 can have elongated strip or generally oval shape – the identifiers 202, 204, 206 can optionally have the same shape, such as a circular shape – other shapes ae possible (e.g., square, triangular) – the identifiers 202, 204, 206 can optionally have a different color depending on the type of action or event associated with the moment – though not shown, the GUI can have a legend, optionally near the timeline, to readily identify the type of action or event that is associated with each color for the identifiers – optionally, once the identifiers are coded to the video, the identifier remains on the timeline that is shown by the GUI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a key that maps the type of content to a visual indicator that is configurable by the user and wherein the progress bar is configured to display the visual indicator as disclosed by Rehman in the method disclosed by Gupta et al. in view of Son et al. in order to provide better video content insight and allow for ease in consuming specific moments in a video content.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Son et al. in view of Rehman as applied to claim 1 and 7 above, and further in view of Major et al. (U.S. Patent Application Publication 2017/0188116).
Regarding claim 10, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claims 1 and 7, but fails to disclose that wherein the processing system presents a dialog to the user to confirm that the at least one scene should be skipped after receiving the signal but prior to the skipping.
Referring to the Major et al. reference, Major et al. discloses a method comprising: a processing system presents a dialog to the user to confirm that the at least one scene should be skipped after receiving the signal but prior to the skipping (paragraph [0047] – during the presentation of the sequence of recorded video content 310 by the display 306, the user interface 302 may provide a request to skip a commercial 312 to the programming receiver 304 – in this case, the user has entered the request at the user interface 302, and in response, the programming receiver 304 presents a picture advertisement that is associated with the commercial that the user has requested to skip – generally the picture advertisement is a still-frame photograph, a single frame extracted from video content, a logo, a screenshot, an artistic rendering, or any other visual representation associated with the product presented in the commercial – in addition to the picture advertisement, the programming receiver 304 presents a prompt or question to the user, requesting confirmation that the user wishes to exclude the commercial from playback of the sequence of recorded video content 310; paragraph [0048] – when the picture advertisement and the confirmation prompt 314 are presented via a display 306, the user has the option to decline skipping the commercial 316 or to confirm skipping the commercial 322). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had presented a dialog to the user to confirm that the at least one scene should be skipped after receiving the signal but prior to the skipping as disclosed by Major et al. in the method disclosed by Gupta et al. in view of Son et al. in view of Rehman in order to ensure that the user wished to skip that particular scene and/or segment.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Son et al. in view of Rehman as applied to claims 1 and 7 above, and further in view of Gaur et al. (U.S. Patent Application Publication 2020/0275158).
Regarding claims 11 and 12, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claims 1 and 7, but fails to disclose that the method further comprises: blurring, by the processing system, frames of the at least one scene in response to the signal; or muting, by the processing system, audio of the at least one scene in response to the signal.
Referring to the Gaur et al. reference, Gaur et al. discloses a method comprising: skipping at least one scene of the plurality of scenes, wherein the scene is skipped by: blurring, by the processing system, frames of the at least one scene in response to the signal (paragraph [0037] - in some aspects, the media playback interface 116 may dynamically control the content of selected media by blocking out the objectionable content (e.g., muting the audio content, blacking out the video content (scrambling), suppressing the subtitles, etc.) - in some other aspects, the media playback interface 116 may dynamically control the content of selected media by skipping over scenes containing objectionable content (e.g., jumping to the next scene, in the timeline, that does not contain objectionable content).  In some other aspects, the media playback interface 116 may dynamically control the content of selected media by obfuscating scenes containing objectionable content (e.g., blurring the video content, reducing the audio volume, muting or "bleeping" out the audio content, etc.).  Still further, in some aspects, the media playback interface 116 may dynamically control the content of selected media by replacing or substituting the objectionable content with alternative ("safe") content); or muting, by the processing system, audio of the at least one scene in response to the signal (paragraph [0037] - in some aspects, the media playback interface 116 may dynamically control the content of selected media by blocking out the objectionable content (e.g., muting the audio content, blacking out the video content (scrambling), suppressing the subtitles, etc.) - in some other aspects, the media playback interface 116 may dynamically control the content of selected media by skipping over scenes containing objectionable content (e.g., jumping to the next scene, in the timeline, that does not contain objectionable content).  In some other aspects, the media playback interface 116 may dynamically control the content of selected media by obfuscating scenes containing objectionable content (e.g., blurring the video content, reducing the audio volume, muting or "bleeping" out the audio content, etc.).  Still further, in some aspects, the media playback interface 116 may dynamically control the content of selected media by replacing or substituting the objectionable content with alternative ("safe") content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had skipped the scene by blurring or muting the audio as disclosed by Gaur et al. in the method disclosed by Gupta et al. in view of Son et al. in view of Rehman in order to ensure the user is not viewing or hearing scenes they wish to avoid.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Son et al. in view of Rehman as applied to claims 1 and 7 above, and further in view of Gilson et al. (U.S. Patent Application Publication 2015/0332732).
Regarding claim 13, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claims 1 and 7, but fails to disclose that the method further comprises: scrambling, by the processing system, audio of the at least one scene in response to the signal by altering a playback speed of the audio.
Referring to the Gilson et al. reference, Gilson et al. discloses a method comprising: skipping at least one scene of the plurality of scenes, wherein the scene is skipped by: scrambling, by the processing system, audio of the at least one scene in response to the signal by altering a playback speed of the audio (paragraph [0024] – adjusting the playback rate in these manners, e.g., by skipping or duplicating video portions, present problems for playing back the audio that is intended to be synchronized with the video, because the audio portions cannot likewise be skipped, or duplicated, or appropriately modified at the playback rate and still maintain comprehensibility  0 playing back the audio portions 103.1 and 103.2 at twice the speed, and in a distorted, high-pitch; paragraph [0025] – the faster the audiovisual content is played back the more incomprehensible the audio becomes (the audio is scrambled at a faster playback speed)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had skipped the scene by scrambling the audio as disclosed by Gilson et al. in the method disclosed by Gupta et al. in view of Son et al. in view of Rehman in order to ensure the user is not viewing or hearing scenes they wish to avoid.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Son et al. in view of Rehman as applied to claim 1 above, and further in view of Law et al. (U.S. Patent Application Publication 2012/0159327).
Regarding claim 21, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the progress bar is configured to display visual indicators for a type of content for which the user indicates a desire to be warned and to omit visual indicators for a type of content for which the user indicates a desire to not be warned.
Referring to the Law et al. reference, Law et al. discloses a method comprising: wherein the progress bar is configured to display visual indicators for a type of content for which the user indicates a desire to be warned and to omit visual indicators for a type of content for which the user indicates a desire to not be warned (paragraph [0024] – features of technology described herein include that the event data can provide different types of content (e.g., images, video, audio, links, services, etc.), is modular, optionally time synchronized, optionally event triggered, hierarchical, filterable, capable of being turned on/off capable of being created in different ways by different sources and combinable with other event data – the interactive experience is a customizable and dynamic experience; paragraph [0026] - a user of the computing system viewing a program on interface 10 will see from timeline 12 and the event indicators when during the program various events will occur - note that in some embodiments the timeline and event indicators are not displayed - in other embodiments, the timeline and event indicators are only displayed right before an event is to occur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the user indicate a desire to be warned and to omit visual indicators for a type of content for which the user indicates a desire to not be warned as disclosed by Law et al. in the method disclosed by Gupta et al. in view of Son et al. in view of Rehman in order to allow the user to customize the interactive experience.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Son et al. in view of Rehman as applied to claim 1 above, and further in view of Klarfeld et al. (U.S. Patent Application Publication 2006/0206912).
Regarding claim 23, Gupta et al. in view of Son et al. in view of Rehman discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the processing system is configured to automatically skip scenes containing a first type of content in the visual media during playback of the visual media and to present a dialog to the user to indicate that an upcoming scene in the visual media containing the first type of content is to be skipped prior to skipping the upcoming scene during the playback.  
Referring to the Klarfeld et al. reference, Klarfeld et al. discloses a method comprising: the processing system is configured to automatically skip scenes containing a first type of content in the visual media during playback of the visual media and to present a dialog to the user to indicate that an upcoming scene in the visual media containing the first type of content is to be skipped prior to skipping the upcoming scene during the playback (paragraphs [2462]-[0465] - for example, a complying James Bond movie may be made with video segments individually marked and content rated - thus when children are normally present in the viewer profile, scenes with (for example) exciting stunts can be shown but higher rated scenes with excessive violence or lewdness are tagged appropriately and may be treated differently, such as: (1) The system may operate an interlock mechanism, and the movie stops and shows a warning message (see below) using an interactive GUI until a password keyed in to disable the interlock - disablement may only operate for the duration of the one particular program at this one time of showing; OR (2) The system may automatically skip high rated movie scenes, or substitute an alternative scene suitable for all ages and briefly show a message (e.g. in a graphic/text pop-up window) to indicate the action taken at the time of the scene; OR (3) as (2) but the message is shown in a GUI window at the beginning of the program and the message feature is disabled for the remainder of the program if a password is given - disablement may only operate for the duration of the one particular program at the time of showing).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the processing system be configured to automatically skip scenes and to present a dialog to the user to indicate that an upcoming scene in the visual media is to be skipped prior to skipping the upcoming scene during playback as disclosed by Klarfeld et al. in the method disclosed by Gupta et al. in view of Son et al. in view of Rehman in order to allow some programs or movies that could/would not be watched by children or adults who prefer not to watch excessive violence, sex, etc., may now be watched.
Regarding claim 24, Gupta et al. in view of Son et al. in view of Rehman in view of Klarfeld et al. discloses all of the limitations as previously discussed with respect to claims 1 and 23 including that wherein the dialog presents an option to enter a passcode to prevent the upcoming scene from being skipped during the playback (Klarfeld et al.: paragraphs [2462]-[0465] - for example, a complying James Bond movie may be made with video segments individually marked and content rated - thus when children are normally present in the viewer profile, scenes with (for example) exciting stunts can be shown but higher rated scenes with excessive violence or lewdness are tagged appropriately and may be treated differently, such as: (1) The system may operate an interlock mechanism, and the movie stops and shows a warning message (see below) using an interactive GUI until a password keyed in to disable the interlock - disablement may only operate for the duration of the one particular program at this one time of showing; OR (2) The system may automatically skip high rated movie scenes, or substitute an alternative scene suitable for all ages and briefly show a message (e.g. in a graphic/text pop-up window) to indicate the action taken at the time of the scene; OR (3) as (2) but the message is shown in a GUI window at the beginning of the program and the message feature is disabled for the remainder of the program if a password is given - disablement may only operate for the duration of the one particular program at the time of showing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (U.S. Patent Application Publication 2013/0263168) discloses a viewer’s viewing pattern is defined as a viewer’s genetic code configured in the form of a color bar code as one inventive idea, and average red, green, and blue (RGB) values thereof are mapped on an RGB plane to set quantitative modeling for grouping similar viewers.  That is, as shown in Fig. 6 showing a viewer’s genetic code according to the present invention, programs are defined as color values 700 using metadata, such as genres of programs, and an average viewing pattern of each viewer is defined as a viewer’s genetic code (VGC) having a color bar code form 800 with respect to a main viewing time zone (Figs. 5 and 6; paragraph [0048]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        July 26, 2022